Citation Nr: 0020777	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-42 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
sacroiliac strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

The current appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for sacroiliac strain 
effective June 19, 1995.  The veteran filed a notice of 
disagreement with the above determination in July 1996, was 
issued a statement of the case in August 1996 by the RO, and 
filed a substantive appeal in September 1996.

The RO issued a supplemental statement of the case as to 
entitlement to an evaluation in excess of 10 percent for 
sacroiliac strain in November 1999.  Subsequent to receipt of 
the veteran's November 1999 statement in response thereto, 
the RO issued a supplemental statement of the case in 
December 1999 addressing the issue of new and material 
evidence to reopen a claim of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.  The local representative submitted his statement on 
behalf of the veteran addressing the same issue.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review of the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine.

The Board notes that there is no original denial of service 
connection for degenerative joint disease of the lumbar 
spine, nor whether new and material evidence has been 
submitted to reopen such claim which have been procedurally 
prepared and certified for appellate review.  The Board is 
therefore referring these matters to the RO for appropriate 
action.

The Board has construed for appellate review the issue 
reported on the title page as the only issue properly before 
the Board.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim for an 
evaluation in excess of 10 percent for his sacroiliac strain 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

However, the Board is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has rated the veteran's service-connected sacroiliac 
strain under diagnostic codes 5010-5295, respectively for 
traumatic arthritis and lumbosacral strain.  Both codes 
include criteria as to limitation of motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

A review of the record discloses that the VA examinations 
conducted in October 1996 and October 1997 do not address 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The Court has held that where the evidence does not 
adequately evaluate the state of the condition, VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).


Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board will not 
decide the issue of entitlement to an evaluation in excess of 
10 percent for sacroiliac strain pending a remand of the case 
to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have may have additional 
records referable to treatment of his 
sacroiliac strain.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure legible copies of all outstanding 
VA treatment records.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
sacroiliac strain.  




The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's sacroiliac 
strain in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected disability 
involve only the joint structures, or 
does it also involve the muscles and 
nerves?

(b) Does the service-connected disability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
indicate.


(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of muscle atrophy attributable to 
the service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain, attributable to 
the service-connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be dissociated, 
the examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
sacroiliac strain, and any inferred 
issues of service connection for other 
back disorders in view of the examination 
conducted and opinions expressed therein.  
The RO should document its consideration 
of the applicability of the criteria 
under 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


